Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
  2.             With respect to applicant’s remarks regarding rejected claims on page 6-8, the new added limitation “the one or more signals representative of the Raman scattered light” has been found in reference of Cooper et al. (U.S. Pat. No. 5,596,196), (column 3, lines 2-6, 39-43, 65-67; column 4, lines 1-5; figure 3A), or in reference of Nakayama et al. (U.S. Pat. No. 6,992,759), (figure 33; column 1, lines 7-16, 44-49; column 18, lines 63-67; column 19, lines 1-8).  
Grounds for the rejection of claims 1-9 are provided below as necessitated by amendment.
Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 10/05/20, 07/24/20, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.          Claims 1-7, 9-13, 15-18, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Muldoon (U.S. Patent No. 10,107,764).  Hereafter, “Muldoon ‘764”.  
As to claim 1, Muldoon ‘764 teaches: 
initiating transmission of incident light from one or more light sources to a sealed vessel containing liquid, (claim 1, lines 2-4), 
receiving scattered light from the liquid contained in the sealed bottle, (claim 1, lines 5-7); the one or more signals representative of the Raman scattered light from the liquid having been separated from one or more other signals representative of scattered light from the sealed vessel, (claims 15, 20); and
processing one or more signals representative of the Raman scattered light, (claims 15, 20) to detect one or more characteristics of the liquid contained in the vessel, (claim 1, lines 12-14, claim 10, lines 60-62).

As to claim 2, Muldoon ‘764 teaches in claim 2.
As to claim 3, Muldoon ‘764 teaches in claim 3.
As to claim 4, Muldoon ‘764 teaches in claim 4.
As to claim 5, Muldoon ‘764 teaches in claim 5.
As to claims 6, 12, 17, Muldoon ‘764 teaches in claim 6.
As to claims 7, 13, 18, Muldoon ‘764 teaches in claim 7.
As to claims 14, 19, Muldoon ‘764 teaches in claim 8.
As to claim 9, Muldoon ‘764 teaches in claim 1, lines 14-17, or claims 20, 22, 24.
As to claims 10, 15, 20, Muldoon ‘764 teaches in claim 9.
As to claim 11, Muldoon ‘764 teaches: 
a computing device comprising, (claim 10, lines 2): 
a memory configured to store instructions, (claim 10, lines 3); and 
a processor to execute the instructions to perform operations comprising, (claim 10, lines 3-5, 12): 
initiating transmission of incident light from one or more light sources to a sealed vessel containing liquid, (claim 10, lines 6-8); 
receiving scattered light from the liquid contained in the sealed vessel, (claim 10, lines 9-11); the one or more signals representative of the Raman scattered light from the liquid having been separated from one or more other signals representative of scattered light from the sealed vessel, (claims 15, 20); and
processing one or more signals representative of the Raman scattered light, (claims 15, 20) to detect one or more characteristics of the liquid contained in the vessel, (claim 1, lines 12-14, claim 10, lines 60-62).

As to claim 16, Muldoon ‘764 teaches:
 one or more computer-readable media storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising, claim 15, lines 1-4): 
initiating transmission of incident light from one or more light sources to a sealed vessel containing liquid, (claim 15, lines 5-7); 
receiving scattered light from the liquid contained in the sealed vessel, (claim 15, lines 8-10); the one or more signals representative of the Raman scattered light from the liquid having been separated from one or more other signals representative of scattered light from the sealed vessel, (claims 15, 20); and
processing one or more signals representative of the Raman scattered light, (claims 15, 20) to detect one or more characteristics of the liquid contained in the vessel, (claim 1, lines 12-14, claim 10, lines 60-62).

Other References
6.          Claims 1-7, 9-13, 15-18, 20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Muldoon (U.S. Patent No. 10,746,666).  Hereafter, “Muldoon ‘666”.   
            Claims 1-7, 9-13, 15-18, 20 of current application are also disclose similar limitation of claim 1-20 of Muldoon ‘666.  
For example:  
As to current independent claim 1, Muldoon ‘666 teaches in claim 1.
As to current independent claim 11, Muldoon ‘666 teaches in claim 11.
As to current independent claim 16, Muldoon ‘666 teaches in claim 16.

Claim Rejections - 35 USC § 103
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claims 1, 9, are also rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier et al. (U.S. Pub. No. 2005/0248766) in view of Nakayama et al. (U.S. Pat. No. 6,992,759). Hereafter “Achter” and “Nakayama”.
           Regarding claim 1, Niedermeier teaches 
           initiating transmission of incident light from one or more light sources to a sealed vessel containing liquid, (abstract, [0001, 0002, 0007, 0019, 0024]; Figure 1, luminescent screen 17 is not different from light source, bottle F; Claim 1);
          receiving scattered light from the liquid contained in the sealed vessel, ([0009, 0020, 0022]; Claim 1); and
          processing one or more signals representative of the scattered light to detect one or more characteristics contained in the vessel, (abstract, [0009, 0020, 0022]; Claim 1).
          Although Niedermeier does not teach detecting the one or more signals representative of the Raman scattered light from the liquid, Nakayama teaches, (figure 33; column 1, lines 7-16, 44-49; column 18, lines 63-67; column 19, lines 1-8).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Niedermeier by detecting the one or more signals representative of the Raman scattered light from the liquid in order to analyze the molecular structure of the sample, (Nakayama, column 1, lines 7-16, 44-49; column 18, lines 63-67; column 19, lines 1-8).

            Regarding Claim 9, Niedermeier teaches processing the one or more signals representative of the scattered light comprises determining whether at least a portion of the one or more signals is above a threshold value ([0022], “a dark field lighting in which the light scattering defects and/or foreign bodies appear as light spots or zones in an otherwise dark image”, therefore dark image is not different from a threshold value).

9.          Claims 2-7, 10-13, 15-18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier et al. (U.S. Pub. No. 2005/0248766), in view of Nakayama et al. (U.S. Pat. No. 6,992,759), further in view of Plester et al. (U.S. Pat. No. 4,830,192) and further in view of Achter et al. (Pat. No. 5,510,620). Hereafter “Niedermeier”, “Nakayama”, “Plester”, “Achter”.
            Regarding Claim 2, Niedermeier teaches all the limitations of claim 1 as stated above except for filtering the scattered light prior to processing one or more signals representative of the scattered light.  Plester teaches filtering the scattered light prior to processing one or more signals representative of the scattered light (column 8, lines 63-68; Column 9, lines 1-5).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Niedermeier by filtering the scattered light in order to implement inspection system more efficiently. 

            Regarding Claim 3, Niedermeier teaches all the limitations of claim 1 as stated above except for processing the one or more signals representative of the scattered light comprises filtering the one or more signals.  Plester teaches processing one or more signals representative of the scattered light comprises filtering signals, (column 8, lines 63-68; Column 9, lines 1-5).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Niedermeier by filtering the scattered light in order to implement inspection system more efficiently.

            Regarding Claim 4, Niedermeier teaches all the limitations of claim 1 as stated above except for filtering the one or more scattered light comprises passing frequencies of the one or more signals that are within a particular frequency range.  Plester teaches filtering the scattered light, (column 8, lines 63-68; Column 9, lines 1-5).  (It is inherent that filter the scattered light by using polarizing filters will pass a specific frequency of the received scattered light that are within a particular frequency range). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Niedermeier by filtering the scattered light in order to implement inspection system more efficiently.

            Regarding Claim 5, Niedermeier teaches all the limitations of claim 1 as stated above except for the one or more signals representative of the scattered light from the liquid is spectrally separated from the one or more other signals representative of scattered light from the sealed vessel prior to processing the one or more signals representative of the scattered light.  Plester teaches filtering the scattered light prior to processing one or more signals representative of the scattered light, (column 8, lines 63-68; Column 9, lines 1-5).  (It is inherent that filter the scattered light by using polarizing filters will spectrally separate the scattered light). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Niedermeier by filtering the scattered light in order to implement inspection system more efficiently.

            Regarding Claims 6, 12, 17, Niedermeier teaches all the limitations of claim 1 as stated above except that the liquid is wine.  Plester teaches that the liquid is wine, (column 8, line 40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Niedermeier with wine, in order to examine a specific material.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416. 

   Regarding Claims 7, 13, 18, Niedermeier teaches all the limitations of claim 1 as stated above.  Although Niedermeier does not teach the particular molecule is medical fluid, Nakayama teaches similar limitation, (column 1, lines 7-16).   Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Niedermeier reference with medical fluid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.

            Regarding Claims 10, 15, 20, although Niedermeier does teach the light source comprises a laser, Achter teaches (column 2, line 33).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Niedermeier by having a laser in order to implement inspection system with a specific light source.

            Regarding Claims 11, 16, Niedermeier teaches all limitation as indicated in claim 1 above.  Although Niedermeier does not teach computer device and memory configured to store instructions, Achter teaches a computing device (figure 2, processor 76, or control unit 56 is not different from a computing device), and a memory configured to store instructions (column 6, lines 22-26.  It is inherent that signal processor 76 in figure 2 must contain software with instructions so that it can control unit 56, laser 10 and other components).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Niedermeier by having a computing device and a memory in order to process the inspection, (figure 2, column 6, lines 22-26).

Claim Rejections - 35 USC § 103
10.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

11.          Claims 1, 9-11, 15-16, 20, are also rejected under 35 U.S.C. 103 as being unpatentable over Achter et al. (Pat. No. 5,510,620) in view of Van Der Grift (U.S. Pat. No. 5,444,539), in view of Nakayama et al. (U.S. Pat. No. 6,992,759). Hereafter “Achter”, “Van”, “Nakayama”.
            Regarding Claim 1, Achter teaches 
           initiating transmission of incident light from one or more light sources to a sealed vessel containing liquid, (figures 3, 4, light source 46, incident light 66, bottle 16, liquid 18); 
          receiving scattered light from the liquid contained in the vessel, (column 2, lines 29-32; Column 4, lines 43-47; Column 6, lines 2-7); and 
          processing one or more signals representative of the scattered light to detect one or more characteristics contained in the vessel, (column 5, lines 56-67; Column 6, lines 10-20; Column 8, lines 13-25, 48-61). 
           However, Achter does not teach a sealed vessel. Van teaches a sealed vessel (column 1, lines 18-27).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by having a sealed bottle in order to “prevent contamination of the liquid by undesired particle”, (Van, column 1, lines 18-27).
           Although Achter does not teach detecting the one or more signals representative of the Raman scattered light from the liquid, Nakayama teaches, (figure 33; column 1, lines 7-16, 44-49; column 18, lines 63-67; column 19, lines 1-8).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by detecting the one or more signals representative of the Raman scattered light from the liquid in order to analyze the molecular structure of the sample, (Nakayama, column 1, lines 7-16, 44-49; column 18, lines 63-67; column 19, lines 1-8).

            Regarding Claim 9, Achter teaches processing one or more signals representative of the scattered light comprises determining whether at least a portion of the one or more signals is above a threshold value (column 2, lines 54-59).

            Regarding Claims 10, 15, 20, Achter teaches the light source comprises a laser (column 2, line 33).

            Regarding Claims 11, 16, Achter teaches 
            a computing device (figure 2) comprising: 
            a memory configured to store instructions (column 6, lines 22-26.  It is inherent that signal processor 76 in figure 2 must contain software with instructions so that it can control unit 56, laser 10 and other components); and 
            a processor to execute the instructions to perform operations comprising: 
                    initiating transmission of incident light from one or more light sources to a vessel containing liquid (figures 3, 4, light source 46, incident light 66, bottle 16, liquid 18); 
                    receiving scattered light from the liquid contained in the vessel (column 2, lines 29-32; Column 4, lines 43-47; Column 6, lines 2-7); and  
                    processing one or more signals representative of the scattered light to detect one or more characteristics contained in the vessel (column 5, lines 56-67; Column 6, lines 10-20; Column 8, lines 13-25, 48-61). 
           However, Achter does not teach a sealed vessel. Van teaches a sealed vessel (column 1, lines 18-27).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by having a sealed bottle in order to “prevent contamination of the liquid by undesired particle”, (Van, column 1, lines 18-27). 
          Although Achter does not teach detecting the one or more signals representative of the Raman scattered light from the liquid, Nakayama teaches, (figure 33; column 1, lines 7-16, 44-49; column 18, lines 63-67; column 19, lines 1-8).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by detecting the one or more signals representative of the Raman scattered light from the liquid in order to analyze the molecular structure of the sample, (Nakayama, column 1, lines 7-16, 44-49; column 18, lines 63-67; column 19, lines 1-8).

12.          Claims 2-7, 12-13, 17-18, are also rejected under 35 U.S.C. 103 as being unpatentable over Achter et al. (Pat. No. 5,510,620) in view of Van Der Grift (U.S. Pat. No. 5,444,539), and further in view of Plester et al. (U.S. Pat. No. 4,830,192). Hereafter “Achter”, “Van”, and “Plester”.
            Regarding Claim 2, Achter teaches all the limitations of claim 1 as stated above except for filtering the scattered light prior to processing one or more signals representative of the scattered light.  Plester teaches filtering the scattered light prior to processing one or more signals representative of the scattered light (column 8, lines 63-68; Column 9, lines 1-5).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by filtering the scattered light in order to implement inspection system more efficiently.

            Regarding Claim 3, Achter teaches all the limitations of claim 1 as stated above except for processing one or more signals representative of the scattered light comprises filtering signals.  Plester teaches processing one or more signals representative of the scattered light comprises filtering signals, (column 8, lines 63-68; Column 9, lines 1-5).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by filtering the scattered light in order to implement inspection system more efficiently.

            Regarding Claim 4, Achter teaches all the limitations of claim 1 as stated above except for filtering the scattered light comprises passing frequencies of the received scattered light that are within a particular frequency range.  Plester teaches filtering the scattered light, (column 8, lines 63-68; Column 9, lines 1-5).  (It is inherent that filter the scattered light by using polarizing filters will pass a specific frequency of the received scattered light that are within a particular frequency range). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by filtering the scattered light in order to implement inspection system more efficiently.

            Regarding Claim 5, Achter teaches all the limitations of claim 1 as stated above except for spectrally separating the scattered light prior to processing one or more signals representative of the scattered light.  Plester teaches filtering the scattered light prior to processing one or more signals representative of the scattered light, (column 8, lines 63-68; Column 9, lines 1-5).  (It is inherent that filter the scattered light by using polarizing filters will spectrally separate the scattered light). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Achter by filtering the scattered light in order to implement inspection system more efficiently.

            Regarding Claims 6, 12, 17, Achter teaches all the limitations of claim 1 as stated above except that the liquid is wine.  Plester teaches that the liquid is wine, (column 8, line 40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Achter with wine, in order to examine a specific material.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.

   Regarding Claims 7, 13, 18, Achter teaches all the limitations of claim 1 as stated above.  Although Achter does not teach the liquid comprises a medical fluid for different intended uses.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Achter’s reference with the liquid comprises a medical fluid in order to examine a specific material.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416. 

Other References
13.       The new added limitation “the one or more signals representative of the Raman scattered light” has also been found in reference of Cooper et al. (U.S. Pat. No. 5,596,196), (column 3, lines 2-6, 39-43, 65-67; column 4, lines 1-5; figure 3A),
Conclusion 
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
April 28, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877